Title: To James Madison from John Graham, 6 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 6th. Sepr. 1808.

You will have seen in the National Intelligencer and also in the Monitor some observations on Mr. Cannings Speech.  With Mr. Smith I had some conversation before I received the two Private Letters you did me the Honor to write me; since the receipt of them I have seen both him & Mr. Calvin & put them in possession of your Ideas and of the facts you state.  These will enable them to give useful information to the Nation.  It will be too late however for the Northern Elections, which if Report says true are all going against those who advocate the measures of the administration.  I still hope that this is not the fact for I am sure it ought not to be, but there is too much reason to fear that the People have not Patience & Fortitude enough to bear up against the pressure of the times, when such artful & unfair means are use’d to draw them off from the position they had taken.
I beg to be presented to Mrs. Madison, & to offer you the assurances of my most Respectful & Sincere Attachment

John Graham

